

Exhibit 10.1


SECOND AMENDMENT
TO
INDEMNIFICATION AND REIMBURSEMENT AGREEMENT


This Second Amendment to INDEMNIFICATION AND REIMBURSEMENT AGREEMENT (this
“Amendment”), dated as of July 28, 2020, by and between (i) Honeywell
International Inc., a corporation organized under the Laws of the State of
Delaware (“Indemnitee” or “Honeywell”), and (ii) Resideo Intermediate Holding
Inc., a corporation organized under the Laws of the State of Delaware
(“Indemnitor”), amends that certain Indemnification and Reimbursement Agreement,
dated October 14, 2018, by and between (A) Honeywell and (B) New HAPI Inc., a
corporation organized under the Laws of the State of Delaware (subsequently
assigned to Indemnitor), as amended by the First Amendment thereto, dated as of
April 21, 2020 (the “First Amendment”) (as so amended, the “Indemnification and
Reimbursement Agreement”). Capitalized terms used herein but not otherwise
defined herein shall have the meanings assigned to such terms in the
Indemnification and Reimbursement Agreement.


WITNESSETH:


WHEREAS, pursuant to Section 4.13 of the Indemnification and Reimbursement
Agreement, the Indemnification and Reimbursement Agreement may be amended,
supplemented or modified only by an instrument in writing specifically
designated as an amendment signed on behalf of each Party; provided that such
amendment does not result in the increase of the late payment fee set forth in
Section 2.5(b) of the Indemnification and Reimbursement Agreement;


WHEREAS, the amendments to the Indemnification and Reimbursement Agreement
contemplated herein do not include any such amendment of the late payment fee
set forth in Section 2.5(b) of the Indemnification and Reimbursement Agreement;
and


WHEREAS, the Parties desire to amend the Indemnification and Reimbursement
Agreement in the manner set forth herein.


NOW, THEREFORE, in accordance with Section 4.13 of the Indemnification and
Reimbursement Agreement, the Parties agree as follows:


ARTICLE I


AMENDMENTS


1.1 Notwithstanding anything contained in the Indemnification and Reimbursement
Agreement to the contrary, (a) the Quarterly Payment that was originally due
thirty (30) days following the start of the second Fiscal Quarter of 2020, which
was previously deferred pursuant to the First Amendment until no later than July
30, 2020, shall not be paid by Indemnitor on July 30, 2020 pursuant to the
Indemnification and Reimbursement Agreement (such Quarterly Payment, the
“Deferred Payment”), and (b) subject to the terms and conditions set forth in
the Indemnification and Reimbursement Agreement, the Deferred Payment shall be
paid by Indemnitor to Indemnitee no later than October 30, 2020. For the
avoidance of doubt, (i) no interest or late fees shall accrue or be payable in
respect of the Deferred Payment as a result of Indemnitor’s failure to make the
Deferred Payment on July 30, 2020, (ii) the Deferred Payment shall be (A) deemed
a Quarterly Payment for all purposes of the Indemnification and Reimbursement
Agreement and otherwise, with a Quarterly Payment Date of the earlier of (x) the
date on which Indemnitor elects to make such Deferred Payment and (y) October
30, 2020, and (B) in addition to any other Quarterly Payment payable on such
Quarterly Payment Date pursuant to the Indemnification and Reimbursement
Agreement, and (iii) no breach of or Default under the Indemnification and
Reimbursement Agreement shall arise or result from the failure to make the
Deferred Payment on July 30, 2020. For the avoidance of doubt, Indemnitor shall
pay to Indemnitee the Quarterly Payment that is due thirty (30) days following
the start of the third Fiscal Quarter of 2020 no later than July 30, 2020.





--------------------------------------------------------------------------------



1.2 Notwithstanding anything contained in this Amendment to the contrary,
neither the execution of this Amendment nor anything herein contained (including
in any exhibit, annex or schedule hereto) is intended to be, nor shall it be
deemed to be, nor shall any Party assert it to be (or allow any Affiliate or
Representative thereof to assert it to be) or use it for the purpose of
(including in any litigation, arbitration, proceeding or other dispute related
to the Indemnification and Reimbursement Agreement, any other contract or
agreement between any of the Parties or any Affiliates thereof (collectively,
the “Other Agreements”) or otherwise): (A) an admission or concession of any
Default, breach or non-compliance under the Indemnification and Reimbursement
Agreement or any Other Agreement, (B) an admission or concession as to any
matters relating to the Indemnification and Reimbursement Agreement, any Other
Agreement or any terms or provisions thereof, or (C) a waiver of any claims,
rights, remedies, defenses, arguments, interpretations or obligations of the
Parties or any of their Affiliates under or related to the Indemnification and
Reimbursement Agreement or any Other Agreement; provided, that, any Party may
use this Amendment to seek to enforce the terms of the Indemnification and
Reimbursement Agreement (as amended herein).


ARTICLE II


MISCELLANEOUS


2.1 References. Each reference in the Indemnification and Reimbursement
Agreement shall, unless the context otherwise requires, mean the Indemnification
and Reimbursement Agreement as amended by this Amendment and the First
Amendment.


2.2 No Other Amendments; Continuing Effect. The amendments set forth herein are
limited precisely as written and will not be deemed to be an amendment to any
other term or condition of the Indemnification and Reimbursement Agreement or
any of the documents referred to therein. Except as expressly amended hereby and
subject to the terms set forth in Section 1.2 hereof, the terms and conditions
of the Indemnification and Reimbursement Agreement shall continue in full force
and effect.


2.3 Representations and Warranties; No Defaults; No Waivers. The representations
and warranties contained in Sections 4.2 (a), (b) and (c) of the Indemnification
and Reimbursement Agreement are hereby restated by each Party and incorporated
herein by reference. Indemnitor represents and warrants that as of the date
hereof, after giving effect to this Amendment, no default or event of default
has occurred and is continuing under any of the Indemnification and
Reimbursement Agreement, the Current Credit Agreement (as amended by the First
Amendment to the Credit Agreement) or any other Loan Document (as defined in the
Current Credit Agreement), or any other Indebtedness (as defined in the Current
Credit Agreement) of the Indemnitor or any of its subsidiaries. This Amendment
is not a waiver of, or consent to, any default or event of default now existing
or hereafter arising under the Indemnification and Reimbursement Agreement (as
amended by this Amendment), the Current Credit Agreement (as amended by the
First Amendment to the Credit Agreement), any other Loan Document (as defined in
the Current Credit Agreement) or any other Indebtedness (as defined in the
Current Credit Agreement) of the Indemnitor or any of its subsidiaries.


2.4 Dispute Resolution; Governing Law; Jurisdiction; WAIVER OF JURY TRIAL;
Interpretation, Etc. The provisions of Section 4.3 (“Dispute Resolution”),
Section 4.4 (“Governing Law; Jurisdiction”), Section 4.5 (“Waiver of Jury
Trial”), Section 4.6 (“Court-Ordered Interim Relief”) and Section 4.14
(“Interpretation”) of the Indemnification and Reimbursement Agreement are hereby
incorporated herein by reference and shall apply mutatis mutandis.


2.5 Successors. This Amendment shall be binding upon and shall inure to the
benefit of the Parties and their respective successors and permitted assigns.


2.6 Counterparts. This Amendment may be executed in two or more counterparts,
all of which shall be considered one and the same instrument and shall become
effective when one or more counterparts have been signed by each of the Parties
and delivered to the other Parties.


[The remainder of this page is intentionally left blank.]



--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed as of
the date first written above by their respective officers thereunto duly
authorized.




HONEYWELL INTERNATIONAL INC.




By: /s/ Anne T. Madden
Name: Anne T. Madden
Title: Senior Vice President and General Counsel




RESIDEO INTERMEDIATE HOLDING INC.




By: /s/ Jeannine Lane
Name: Jeannine Lane
Title: EVP and General Counsel


















































[Signature Page Second Amendment to Indemnification and Reimbursement Agreement]



